Citation Nr: 1302193	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for arterial hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a refractive error, blepharitis, and bilateral cataracts, claimed as an eye disability, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for mild venous valvular insufficiency, claimed as circulatory problems, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, NOS.

6.  Entitlement to service connection for tinea, claimed as a skin condition.

7.  Entitlement to service connection for a chronic lumbosacral strain with likely herniated nucleus pulposus, claimed as a back condition.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depressive disorder, NOS, has been recharacterized as service connection for an acquired psychiatric disability, to include depressive disorder, NOS.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran had a VA mental health examination in August 2006.  The examiner diagnosed the Veteran with depressive disorder, NOS and opined that it was not caused by or a result of diabetes mellitus, type II.  However, no opinion was given on whether the diagnosed depressive disorder, NOS was related to service on a direct basis.  Private treatment notes from the Neuro-Psychiatric Institute show that the Veteran discussed flashbacks related to his experiences in Vietnam.  Therefore, the opinion from the examination is insufficient and the Veteran must be scheduled for a new examination before the claim of service connection for an acquired psychiatric disability can be decided on the merits.  

With respect to the other issues on appeal, the record shows that between when the RO last issued a Supplemental Statement of the Case (SSOC) in April 2009 on the issue of service connection for diabetes mellitus, type II and issued a statement of the case (SOC) in October 2007 on all of the issues on appeal, and returned the appeal to the Board in November 2012, relevant VA treatment records were associated with the claims file, through the electronic file, that relate to all of the disabilities on appeal.  While in remand status, these records need to be considered in the context of these claims, and of those as may remain denied, an SSOC must be furnished to the appellant.

VA treatment records to September 2012 have been associated with the claims file.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from September 2012 to the present.

2.  After completion of the above development, schedule the Veteran for a psychiatric VA examination to determine the current nature, onset and likely etiology of any psychiatric disability found to be present.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.

The examiner should explain the rationale for all opinions given, with citation to any supporting facts.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why such an opinion cannot be made.  

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


